                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO
  SCOTT HANSON,
                                              Case No. 1:16-cv-00421-BLW
                       Plaintiff,
                                              MEMORANDUM DECISION AND
         v.                                   ORDER

  BLAINE COUNTY; GENE D.
  RAMSEY; GOODING COUNTY;
  SHAUN GOUGH; IDAHO
  DEPARTMENT OF
  CORRECTIONS; WILLIAM
  SHUBERT; JESUS GONZALEZ;
  JUDITH PETERSON; and JOHN
  DOES 1-X,

                       Defendants.


                                    INTRODUCTION

      Before the Court is Defendants William Shubert and Jesus Gonzalez’s

Motion for Reconsideration (Dkt. 146). The Defendants ask the Court to reconsider

its prior decision denying Defendants’ Motion for Summary Judgment (Dkt. 82) on

the basis of qualified immunity. The motion is fully briefed and at issue. For the

reasons that follow, the Court will deny Defendants’ motion.

                               LEGAL STANDARD

      A motion to reconsider an interlocutory ruling, such as the denial of a

motion for summary judgment, requires an analysis of two important principles:


MEMORANDUM DECISION AND ORDER - 1
(1) An error must be corrected; and (2) Judicial efficiency demands forward

progress. The former principal has led courts to hold that a denial of a motion to

dismiss or for summary judgment may be reconsidered at any time before final

judgment. Preaseau v. Prudential Insurance Co., 591 F.2d 74, 79–80 (9th

Cir.1979). While even an interlocutory decision becomes the “law of the case,” it

is not necessarily carved in stone. Justice Oliver Wendell Holmes concluded that

the “law of the case” doctrine “merely expresses the practice of courts generally to

refuse to reopen what has been decided, not a limit to their power.” Messinger v.

Anderson, 225 U.S. 436, 444, 32 S.Ct. 739, 56 L.Ed. 1152 (1912). “The only

sensible thing for a trial court to do is to set itself right as soon as possible when

convinced that the law of the case is erroneous. There is no need to await reversal.”

In re Airport Car Rental Antitrust Litigation, 521 F.Supp. 568, 572 (N.D.Cal.1981)

(Schwartzer, J.).

      The need to be right, however, must co-exist with the need for forward

progress. A court's opinions “are not intended as mere first drafts, subject to

revision and reconsideration at a litigant's pleasure.” Quaker Alloy Casting Co. v.

Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D.Ill.1988). Courts have distilled

various grounds for reconsideration of prior rulings into four major grounds for

justifying reconsideration: (1) the motion is necessary to correct manifest errors of

law or fact; (2) the moving party presents newly discovered or previously

MEMORANDUM DECISION AND ORDER - 2
unavailable evidence; (3) the motion is necessary to prevent manifest injustice; or

(4) there is an intervening change in the law. See Louen v. Twedt, 2007 WL

915226 (E.D.Cal. March 26, 2007). See also Turner v. Burlington North. Santa Fe

R.R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (applying the same standard in the

context of a Rule 59(e) motion). If the motion to reconsider does not fall within

one of these categories, it must be denied.

                                    ANALYSIS

      Defendants ask the Court to reconsider its earlier denial of their motion for

summary judgment in order to prevent manifest injustice. Dkt. 146-1 at 3. Mr.

Shubert and Mr. Gonzalez then argue this Court should consider intervening

Supreme Court precedent when determining whether Defendants William Shubert

and Jesus Gonzalez are protected by qualified immunity, and therefore entitled to

summary judgment on Plaintiff’s claims.

   1. No Intervening Change in the Law

      First, The Defendants point the Court to the Supreme Court’s recent decision

in City of Escondido, Cal. v. Emmons, 139 S.Ct. 500 (2019) as justification for

their motion to reconsider. While, Defendants do not directly argue that Escondido

is a change of controlling law, they do intimate that Escondido sufficiently altered

the landscape to warrant reconsideration. Defendants argue this Court applied an

overly-generalized standard in its denial of their summary judgment motion, and

MEMORANDUM DECISION AND ORDER - 3
should re-consider its ruling “to ensure conformity with the standards set for

judgments on qualified immunity.” Dkt. 146-1 at 3. Defendants stress that

Escondido reiterated that for purposes of qualified immunity, “the clearly

established right must be defined with specificity” and “repeat[ed] its holding from

Kisela [v. Hughes, ___ U.S. ___, 138 S.Ct. 1148 (2018)].” Dkt. 146-1 at 5. As

Defendants themselves point out, Escondido did not change the standard a district

court should apply when considering a question of qualified immunity. Therefore,

the Court will determine if reconsideration is warranted “to prevent manifest

injustice.”

   2. Qualified Immunity

      Defendants Shubert and Gonzalez ask the Court to reconsider its July 9,

2018 decision denying their motion for summary judgment (Dkt. 82). The Court

denied Defendants’ motion because there were genuine issues of material fact as to

whether Defendants violated a constitutional right that was clearly established at

the time of the challenged conduct. In its decision the Court fully addressed

whether these defendants were protected by the doctrine of qualified immunity. Id.

at 17-19.

      First, the Court found a genuine issue of material fact existed as to whether

Defendants Shubert and Gonzalez were “deliberately indifferent” to Plaintiff’s

“serious medical needs” while he was in their custody, thus constituting a violation

MEMORANDUM DECISION AND ORDER - 4
of the Eighth Amendment of the U.S. Constitution and making them subject to a

claim under 42 USC § 1983. Dkt. 82 at 9-13. Specifically, the Court found that:

      [g]iven Mr. Hanson’s version of the events described above, a
      reasonable juror could find that Defendants Shubert and Gonzalez was
      deliberately indifferent in delaying or failing to provide Mr. Hanson
      with access to medical care. Determining whether they are entitled to
      qualified immunity is entirely dependent on the resolution of these
      disputed facts.

Dkt. 82 at 18.

      Second, the Court found that long-standing Ninth Circuit precedent clearly

established that prison officials could not intentionally deny or delay prisoners’

access to medical care. Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002); see

also Prewitt v. Roos, 160 F. App'x 609, 611 (9th Cir. 2005) (finding that a prison

official’s refusal to follow a doctor’s prescription for a prisoner-patient has been

clearly established as deliberate indifference since 1999). This longstanding case

law was more than sufficient to put Defendants Shubert and Gonzalez on notice

that it would be unlawful to deny Mr. Hanson access to medical care—here, his

prescribed eye medication—and that they would be subject to liability under §

1983 for their failure to do so. Because there was a genuine issue of material fact

concerning whether Defendants Shubert and Gonzalez should be entitled to

qualified immunity, the Court denied their motion for summary judgment. Ibid

(citing Lolli v. County of Orange, 351 F.3d 410, 421 (9th Cir. 2003) (denying



MEMORANDUM DECISION AND ORDER - 5
qualified immunity to defendant officers because of the relevant factual disputes

identified by plaintiff)).

       Defendants have not convinced the Court there would be a “manifest

injustice” if it leaves its summary judgment order in place. The heart of

Defendants’ motion to reconsider is the argument that “[t]he Court misapplied the

relevant standard in is [sic] denial of qualified immunity in its decision on

summary judgment.” Dkt. 146-1 at 6. Defendants believe that the Court “needed to

identify cases with particularized facts to show that the Defendants’ acts were

clearly unlawful” to deny them qualified immunity at the summary judgment stage.

Id. at 7.

       Although the Supreme Court has emphasized the importance of specificity

in recent opinions, all cases Defendants cite in support of their motion to

reconsider arose in the Fourth Amendment context, where “specificity is especially

important.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). As the Supreme Court

has pointed out, “general statements of the law are not inherently incapable of

giving fair and clear warning to officers.” Id. If case law gave reasonable warning

that the conduct at issue violated constitutional rights, the “clearly established”

requirement is met. Hope v. Pelzer, 536 U.S. 730, 739-40 (2002).

       The Ninth Circuit stated that “[t]he right to have prison officials not be

deliberately indifferent to serious medical needs is a sufficiently particularized

MEMORANDUM DECISION AND ORDER - 6
right for the purposes of the qualified immunity analysis.” Woods v. Carey, 488

Fed. Appx. 194, 197 (9th Cir. 2012) (citations omitted). The Ninth Circuit has held

that it is clearly established that prison officials cannot intentionally deny or delay

prisoners’ access to medical care. Clement, 298 F.3d at 906. To define the right at

issue more narrowly and include all the particular facts of this case would allow

defendants to define away potential claims. Kelley v. Borg, 60 F.3d 664, 667 (9th

Cir. 1995). Thus, the Court’s characterization of Mr. Hanson’s right in its decision

(Dkt. 82) was sufficiently specific for the qualified immunity analysis and did not

work a “manifest injustice” against Defendants.

                                       ORDER

      IT IS ORDERED:

      1.     Defendants’ Motion for Reconsideration (Dkt. 146) is DENIED.



                                               DATED: September 19, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
